      Case 5:17-cv-00220-LHK Document 1274 Filed 01/12/19 Page 1 of 3



 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
     Wesley G. Carson, D.C. Bar No. 1009899
 3   Elizabeth A. Gillen, Cal. Bar No. 260667
     Daniel Matheson, D.C. Bar No. 502490
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13
      FEDERAL TRADE COMMISSION,                             Case No. 5:17-cv-00220-LHK
14
                             Plaintiff,                     PLAINTIFF FEDERAL TRADE
15                                                          COMMISSION’S UPDATED LIST OF
                     v.
                                                            WITNESSES FOR TRIAL DAYS 5 AND
16
      QUALCOMM INCORPORATED, a                              6, JANUARY 14 AND 15, 2019
17    Delaware corporation,

                             Defendant.                     Courtroom: 7, 4th Floor
18
                                                            Judge:     Hon. Lucy H. Koh
19

20
21          Plaintiff Federal Trade Commission submits the following updated list of witnesses it
22   intends to call live and by videotaped or written deposition on January 14, 2019 (Trial Day 5) and
23   a list of witnesses it intends to call live on January 15, 2019 (Trial Day 6).
24
        January 14, 2019 (Trial Day 5)
25
            1. Jeff Williams, Apple (live)
26
            2. Hwi-Jae Cho, LG Electronics (by written deposition read into the record) (portions
27

28


                                                                    FTC’S JAN. 14-15, 2019 LIST OF WITNESSES
                                                        1                       Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1274 Filed 01/12/19 Page 2 of 3



 1              sealed)1

 2           3. Richard Donaldson, proposed FTC expert (live)2

 3           4. Christina Petersson, Ericsson (by videotaped deposition) (portions sealed)3

 4           5. Michael J. Lasinski, proposed FTC expert (live) (portions sealed)4

 5           6. Brian Chong, Wistron (by videotaped deposition)

 6           7. Monica Yang, Pegatron (by videotaped deposition)

 7           8. Richard Blaylock, counsel for ZTE (by videotaped deposition)

 8           9. Marvin Blecker, former Qualcomm (by videotaped deposition) (time permitting)

 9           10. Isabel Mahe, Apple (by videotaped deposition) (time permitting)

10           11. Yooseok Kim, Samsung (by videotaped deposition) (time permitting)

11        January 15, 2019 (Trial Day 6)
12           1. Professor Carl Shapiro, proposed FTC expert (live)
13

14

15

16

17

18

19

20
21
     1
22     The Court granted Qualcomm’s motion to seal portions of Mr. Cho’s testimony. (ECF No.
     1240.) The FTC is prepared to read the sealed testimony into the record in a closed courtroom if
23   the Court would like to proceed in that way. The FTC is also prepared to submit the sealed
     testimony (or all of the testimony) in writing if the Court would prefer.
24   2
       The FTC believes that Mr. Donaldson’s testimony can be presented in open court consistent
     with the standards the Court has applied to sealing materials at trial. Per the Court’s instructions
25   on Friday (Trial Tr. at 744:18-20), the FTC has filed a lesser-redacted version of Mr. Donaldson’s
26   expert reports on the public docket, removing redactions from already-disclosed information.
     3
       The Court granted Ericsson’s motion to seal portions of Ms. Petersson’s testimony. (ECF No.
27   1236.)
     4
       Portions of Mr. Lasinski’s testimony will need to be presented in closed court to comply with
28   the Court’s orders granting motions to seal information he may disclose. (ECF Nos. 1236, 1263.)


                                                                  FTC’S JAN. 14-15, 2019 LIST OF WITNESSES
                                                      2                       Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1274 Filed 01/12/19 Page 3 of 3



 1   Dated: January 12, 2019                  Respectfully submitted,

 2
                                               FEDERAL TRADE COMMISSION
 3

 4                                               /s/ Jennifer Milici
                                               Jennifer Milici
 5                                             J. Alexander Ansaldo
                                               Joseph R. Baker
 6                                             Wesley G. Carson
 7                                             Elizabeth A. Gillen
                                               Daniel Matheson
 8                                             Mark J. Woodward
                                               Federal Trade Commission
 9                                             600 Pennsylvania Avenue, N.W.
                                               Washington, D.C. 20580
10
                                               (202) 326-2912; (202) 326-3496 (fax)
11                                             jmilici@ftc.gov

12                                             Attorneys for Federal Trade Commission

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                     FTC’S JAN. 14-15, 2019 LIST OF WITNESSES
                                          3                      Case No. 5:17-cv-00220-LHK
